The opinion of the Court was delivered by
Poché, J.
The complaint of the accused in this case is that there was no proof of the venue of the commission of the offense charged against Mm.
This is a fact which belongs exclusively.to the province of the jury, and with which we have no possible concern, under our limited jurisdiction in criminal cases. State vs. Taylor, 37 Ann. 40; State vs. Tanner, 38 Ann. 307.
We can but express our painful surprise to see an appeal to this court on such a flimsy pretext, and we dismiss the subject with the remarks which we applied to the case of Williams, 38 Ann. 371, in which we were called to pass upon the facts contributing to the guilt or innocence of the. accused: “We had indulged the hope that the last of such errors had been committed in the case of Taylor, 37 Ann. 40. Hereafter we shall pass over such means of defense as absolutely trivial and unworthy of consideration.”
Judgment affirmed.